iSULLIYAN, J.
This is an appeal from the judgment of the district court dismissing an appeal from a justice’s court.
It appears that an action was brought in the justice’s court to recover from the defendant damages for herding his sheep on plaintiff’s land and the justice entered judgment in favor of plaintiff for $50 damages and costs of suit. An appeal was taken, or sought to be taken, by the defendant to the district court. A motion was made in the district court to dismiss the appeal on the ground that the appeal had not been taken in the manner provided by law, the main contention being that an undertaking on appeal from the justice’s court had not been filed within the time provided by law.
*130Upon an examination of the record, we are satisfied that tbe judgment of the court dismissing the appeal must be affirmed and it is so ordered. Costs of this appeal are awarded to respondent.
Ailshie, C. J., and Stewart, J., concur.